Wheeler, J.
This is a motion for a preliminary injunction to restrain an alleged infringement of a copyright. The plaintiff has shown a copyright of a book, and shown a copy of a book having the same title, and shown that the defendant is publishing a book containing extracts from it. 'But the plaintiff has not in any manner shown that the copy shown is a copy of the book which was copyrighted, and the defendant denies that it is. The plaintiff has therefore failed to show any ground for a preliminary injunction. Motion denied.